Citation Nr: 1535760	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension to include secondary to service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), or lung cancer, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967 and from November 1973 to November 1975.  He died in September 2013 during the pendency of the appeal; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue was previously remanded for additional development in August 2012 and September 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the appellant's claim.

The Veteran initially filed his claim for service connection for hypertension on a "direct" theory of entitlement.  In the notice of disagreement he specifically argued his hypertension is caused or aggravated by his service-connected PTSD.  The Board remanded the claim in 2014 for an additional opinion as to whether the Veteran had a diagnosis of hypertension during the appeal period and, if so, whether it was caused or aggravated by PTSD.  An October 2010 note specifically indicates the Veteran has had a diagnosis of hypertension.  An opinion was obtained in October 2014.  The examiner noted that when all of the medical records were reviewed, it appears the Veteran did have hypertension at some point (2009, 2011) during the claims period.  The examiner also stated that the cause of the Veteran's previously mentioned hypertension is clear; he had multiple medical comorbidities and natural progression of disease with age.  The examiner noted that those were the causes of his hypertension, to include multiple risk factors for developing same.  He went on to state that these risk factors outweighed any effect of his service-connected PTSD.  However, the Board notes that service connection for CAD was granted in a September 2012 decision and the Veteran was also service connected for lung cancer.  The examiner failed to identify what risk factors led to the Veteran's development of hypertension, or if those factors included his other service-connected disabilities - CAD and lung cancer.  Therefore, the Board finds an additional addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the October 2014 VA examiner for an addendum opinion regarding the etiology of the Veteran's diagnosed hypertension.  The entire claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  Based on the review of the record, the examiner is requested to offer an opinion as to the following:

a.  Whether any diagnosed hypertension was at least as likely as not (probability of at least 50 percent) proximately due to or the result of service-connected lung cancer or CAD?

b.  Whether any diagnosed hypertension was at least as likely as not (probability of at least 50 percent) aggravated (chronically worsened) by service-connected lung cancer or CAD?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiners clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




